02-11-275-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
NO.
 02-11-00275-CR
 
 



Carole Hill Lilly a/k/a Carole Hill Bearden


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
 
FROM Criminal
District Court No. 3 OF Tarrant COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
 
Pursuant
to a plea bargain, Appellant Carole Hill Lilly a/k/a Carole Hill Bearden
pleaded guilty to delivery of more than four but less than 200 grams of methamphetamine. 
See Tex. Health & Safety Code Ann. § 481.112(d) (West 2010).
 The trial court sentenced Appellant on June 20, 2011, to fifteen and
one-half years’ confinement in accordance with the plea agreement.  The
trial court’s certification of Appellant’s right of appeal states that this “is
a plea-bargain case, and the defendant has NO right of appeal.”  Appellant
filed a pro se notice of appeal in the trial court on June 30, 2011.
 Concerned that we did not have jurisdiction over this appeal, we sent a
letter to Appellant and her retained counsel requesting a response by July 21,
2011, showing grounds for continuing the appeal.  We have not received a
response.  Accordingly, we dismiss the appeal for want of jurisdiction.
 See Tex. R. App. P. 25.2(a)(2), (d), 43.2(f).
 
PER CURIAM
 
PANEL: 
GARDNER, WALKER, and MCCOY, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED: September 29,
2011
 
 







[1]See Tex. R. App. P. 47.4.